 1   DIANA M. RUTOWSKI (STATE BAR NO. 233878)
     drutowski@orrick.com
 2   ORRICK, HERRINGTON & SUTCLIFFE LLP
     1000 Marsh Road
 3   Menlo Park, CA 94025-1015
     Telephone:   +1 650 614 7400
 4   Facsimile:   +1 650 614 7401
 5   NATHAN SHAFFER (STATE BAR NO. 282015)
     nshaffer@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    +1 415 773 5700
     Facsimile:    +1 415 773 5759
 9
     Attorneys for Defendant
10   ALL STOP SMOKE SHOP, INC.
11
                                      UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13

14
     SREAM, INC, a California corporation; and            Case No. 2:18-cv-03057-JAM-DB
15   ROOR INTERNATIONAL BV, a Foreign
     Corporation,                                         STIPULATION & ORDER
16                                                        EXTENDING TIME TO RESPOND TO
                        Plaintiffs,                       COMPLAINT
17
            v.
18
     ALL STOP SMOKE SHOP, INC.; and DOES
19   1-10 INCLUSIVE,

20                      Defendants.

21

22          Pursuant to Eastern District of California Local Rule 144 the Defendant All-Stop Smoke

23   Shop, Inc., and Plaintiffs Sream, Inc. and Roor International BV (“Plaintiffs”) hereby stipulate as

24   follows.

25          The parties have discussed settling this action and reached a preliminary agreement. In

26   order to allow sufficient time to complete settlement discussions and finalize an agreement that

27   will resolve this case without further Court involvement, they stipulate to a 14-day extension to

28   respond to the Complaint. The current response deadline is January 28, 2019, and a 14-day

                                                                                   STIP. & PROP. ORDER
                                                                                 2:18-CV-03057-JAM-DB
 1   extension will extend the deadline to February 11, 2019.
 2          The response deadline was extended once previously through stipulation by 28 days.
 3   (Dkt. 6). In the event the parties are unable to settle this matter, they do not anticipate requesting
 4   further extensions to the response deadline.
 5          Accordingly, the parties respectfully request that the Court grant the stipulated extension
 6   of time.
 7

 8   Dated: January 25, 2019                            ORRICK, HERRINGTON & SUTCLIFFE LLP
 9

10                                                      By:    /s/ Nathan Shaffer
                                                                       Attorneys for Defendant
11                                                                 ALL STOP SMOKE SHOP, INC.
12
                                                        NEXIO, PC
13

14
                                                        By:   /s/ Imran F. Vakil
15                                                                 (as authorized January 25, 2019)
                                                              Attorneys for Plaintiffs SREAM, INC. and
16                                                                 ROOR INTERNATIONAL BV
17

18

19

20

21

22

23

24

25

26

27

28

                                                                                     STIP. & PROP. ORDER
                                                      -2-                        2:18-CV-03057-JAM-DB
 1                                               ORDER
 2          Pursuant to the parties’ stipulation and good cause appearing, the deadline for Defendant’s
 3   response to the Complaint is extended to February 11, 2019.
 4          IT IS SO ORDERED.
 5
     Dated: January 25, 2019                                 /s/ John A. Mendez
 6                                                                   Hon. John A. Mendez
                                                                   United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                                 STIP. & PROP. ORDER
                                                   -3-                       2:18-CV-03057-JAM-DB
